December 16, 1915. The opinion of the Court was delivered by
These two cases were heard together, the one is for injunction, the other is for mandamus. The one object of the two proceedings is to prevent an alleged unlawful assessment of bank property for taxation and so the unlawful collection of taxes so assessed. Both are extraordinary remedies, neither is available where there is *Page 83 
any other adequate remedy provided. The statutes of this State provide an adequate remedy, i. e., a payment of the disputed tax under protest and a suit for recovery of the tax unlawfully paid. The Constitution of this State gives the power to the Courts to issue writs of injunction and mandamus and the legislature can not take it away, but the legislature can obviate the necessity for the issuance of these writs by providing an adequate remedy at law as it has done in this matter of assessment and collection of taxes.
It is not necessary to state the questions involved as it is held that there is an adequate remedy at law in which all the questions may be raised in due course and decided.
The funds derived from assessment and collection of taxes form the food supply of a government. The ability of a government to exercise its functions depend upon the collection of taxes and it will not be summarily deprived of its power except in cases of absolute necessity. Many citizens are willing to contribute to the funds of the State and to pay a tax, although it is not in accord with the forms of law. The policy of the law is to give these citizens an opportunity to do so.
An adequate remedy is provided for those who pay under protest, and the orders of injunction and mandamus are overruled and the judgments appealed from reversed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE HYDRICK concur in the opinion of the Court.